Citation Nr: 0330742	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  97-31 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disability.

2.  Entitlement to an increased evaluation for post-
operative left inguinal hernia with ilioinguinal neuralgia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to September 1979 and served in the Naval Reserves 
subsequent thereto.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal on appeal from rating determinations in 
September 1995 and December 1997 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the benefits on appeal.

By order dated in April 2001, and pursuant to VA's unopposed 
motion, the United States Court of Appeals for Veterans 
Claims (Court) vacated and remanded the Board's decision 
with regard to the claims challenged by the appellant. 

In September 2001, the Board remanded the case to the RO to 
ensure that all notification and development action required 
by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) was completed.


FINDINGS OF FACT

1.  By rating decision in November 1991, the RO denied 
service connection for a left ankle disability; the veteran 
did not initiate an appeal from the 1991 rating decision.

2.  By a rating decision in September 1995, the RO denied 
service connection for a left ankle disability as the 
veteran did not submit new and material evidence to reopen 
his claim; the veteran did not initiate an appeal from the 
1995 rating decision.

3.  Evidence received since the 1995 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for a 
left ankle disability.


CONCLUSIONS OF LAW

1.  The September 1995 decision that denied entitlement to 
service connection for a left ankle disability is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the 1995 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for a left ankle disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Although the veteran's claims have 
been developed, in part, under the provisions of 38 C.F.R. § 
3.159(b)(1), the only matters that will be decided below 
will be favorable to the veteran.


New and material evidence

The veteran had filed for service connection for a left 
ankle injury in 1991.  The veteran's claim was denied by a 
rating decision in November 1991, as a chronic left ankle 
disability was not shown in service.  The veteran was 
notified of this decision and of his appellate rights, but 
he did not appeal.  The last final denial of the claim was a 
September 1995 RO decision, which found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for left ankle injury residuals.  

The veteran attempted to reopen his claim in 1997.  By a 
rating decision dated December 1997, the veteran was 
informed that his claim continued to be denied and he would 
have to submit new and material evidence to reopen his 
claim.  Service connection for the claim may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for 
the Federal Circuit issued an opinion which overturned the 
test for materiality established by the United States Court 
of Appeals for Veterans Claims (Court) in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The RO initially denied reopening this claim.  However, in a 
June 2003 supplemental statement of the case, the RO found 
that new and material evidence had been submitted to reopen 
this claim, and then denied the claim on the merits.  
Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and 
finally denied claims).

The evidence of record at the time of the November 1991 RO 
decision consisted of the following:

Service medical records showing treatment for recurrent left 
ankle sprains in August 1978 and May 1979.  The veteran's 
separation examination in July 1979 was within normal 
limits.  His reserve physical examination in November 1982 
was also within normal limits.

Post-service medical records show treatment for left ankle 
injury in July 1985 while playing basketball.  X-rays showed 
soft tissue swelling in the lateral aspect of the ankle and 
a small piece of bone "appeared to the tarsal navicular, 
possibly avulsed."  

Evidence received after the November rating decision 
consisted of duplicates of selected service medical records 
and VA outpatient treatment records dated from February 1981 
to January 1995.  These records were significant for follow-
up evaluation and treatment of the veteran in March 1986 for 
the veteran for a left ankle sprain sustained 8 months 
earlier in July 1985.  The clinical impression was stable, 
well-healed left ankle sprain.

Evidence received since the last final denial of the claim 
in September 1995 consisted of VA outpatient treatment 
records dated from June 1995 to August 1997.  These records 
show treatment for an unrelated disorder.  

VA outpatient treatment records dated January 1998 to August 
2000 show that in April 1998 the veteran complained of 
increased left ankle pain.  He gave a history of initially 
injuring the ankle in 1978 and again in 1979.  He indicated 
that since that time he had left ankle pain and more 
recently instability.  He reported that he also had 
recurrent twisting and re-injuries of the left ankle since 
service.  In July 1998, the veteran was evaluated for a 
recent left ankle sprain.  The examination was negative for 
edema, ecchymosis, erythema or increased heat.  Dorsiflexion 
and plantar flexion were good.  Range of motion of the 
subtalar and mid-tarsal joints was full and without pain, 
however he still had mild pain when running and turning.  A 
MRI in June 1998 showed no soft tissue mass and there was a 
small amount of fluid adjacent to the mildly thinned 
anterior talofibular ligament.  

In October 1998, the veteran complained of longstanding 
history of left ankle pain.  Examination revealed no 
clinical findings and x-rays were normal.

In May 2000, the veteran was treated for left ankle sprain 
sustained on May 15.  On follow-up evaluation in June 2000 
he again gave a history of a left ankle injury during active 
duty with recurrent sprains.  The clinical impression was 
chronic instability of the left ankle.  The veteran was 
evaluated in August 2000 for complaints that his left ankle 
was giving out repeatedly.  The examiner noted the veteran's 
history of left ankle injury during service.  A July 2000 
MRI showed no tenosynovitis, tendon rupture or tear.  There 
was no gross bone abnormality.  There was prominent vertical 
trabeculae of talus noted, possibly secondary stress or mild 
osteoporosis.  There was trace fluid within the lateral 
ankle mortise, with mild thinning anterior talofibular 
ligament.  The clinical impression was status post left 
ankle sprain with tendonitis improving.  

VA outpatient treatment records dated November 2000 to April 
2003 show chronic left ankle sprain.  In October 2001 the 
veteran complained of reinjuring the left ankle 
approximately one day ago.  The veteran had marked 
tenderness and edema over the anterior lateral aspect dorsum 
of his left foot.  It was noted that the veteran had past 
steroid injections into the lateral aspect of his left ankle 
in the area of the inferior malleolus with marked 
improvement.  The veteran was also noted to have a history 
of left ankle problems for greater than 10 years with 
recurrence of injuries.  

Evidence received after the September 1995 rating decision 
includes VA treatment records dated November 2000 to April 
2003 showing treatment for recurrent left ankle sprain.  As 
these records show a current disability, they are pertinent 
to a major element required to establish service connection.  
To fairly assess the evidence, the claim must be re-opened 
and reviewed on the basis of the entire record.  
Accordingly, the claim is re-opened.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
left ankle disability.  To this extent only, the appeal is 
granted.


REMAND

The veteran has not been scheduled for a VA examination to 
determine the nature and etiology of his left ankle 
disability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
duty-to-assist obligations have been 
satisfied in the development of the 
claims. 

2.  The veteran should be scheduled for 
a VA orthopedic examination to ascertain 
the nature and etiology of the veteran's 
left ankle disability.  It is imperative 
that the claims file be made available 
to the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

A.  Provide diagnoses of all 
disabling conditions of the left ankle 
the veteran currently has.

            B.  For each diagnosis 
reported in response to item A, above, 
the examiner must state a medical 
opinion, based on the examination 
findings in conjunction with review of 
the claims folder, as to whether it is 
as least as likely as not that the 
disabling condition is the result of a 
disease or injury the veteran had in 
service.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



